972 So.2d 1034 (2008)
William RAMIREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2435.
District Court of Appeal of Florida, Third District.
January 16, 2008.
William Ramirez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ, and SUAREZ, JJ.
PER CURIAM.
This is an appeal from an order denying a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). Assuming for purposes of discussion that the trial court was incorrect in paragraph thirteen of the order in characterizing the appellant's motion as being impermissibly successive, the earlier portions of the trial court's order correctly denied the appellant's claims on the merits.
Affirmed.